            Case 1:17-cv-02130-RDM Document 40 Filed 03/31/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


THE BRADY CENTER TO PREVENT GUN
VIOLENCE,

                Plaintiff

       v.
                                                               Civ. A. Nos. 17-2130 (RDM)
U.S. DEPARTMENT OF JUSTICE                                                  18-2643 (RDM)
       and

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,

                Defendants.


                                     JOINT STATUS REPORT

        Pursuant to this Court’s Minute Order dated January 21, 2020, Plaintiff, the Brady Center

to Prevent Gun Violence (“Brady Center”) and Defendants United States Department of Justice

(the “Department”) and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) set

forth the current status of this case.

        First, as reported in our last joint status report (ECF No. 38), the parties agreed to limit

the First Warning Letter Vaughn index to a 1,000 page representative sample. On January 28,

2020, the Brady Center identified a 1,000 page representative sample. On March 30, 2020, the

ATF provided the Brady Center with its Vaughn index for this representative sample. Although

the parties recognize it may not be possible to narrow the scope more than already agreed, after

reviewing the Vaughn index, the parties will confer regarding the scope and timing of any

necessary motions practice.
         Case 1:17-cv-02130-RDM Document 40 Filed 03/31/20 Page 2 of 4



       Second, the ATF finished conducting additional searches in response to the White Paper

Request using the search term agreed to by the parties. The ATF previously reported that it

anticipated making any necessary supplemental productions by March 30, 2020. After a one-day

delay, the ATF made its supplemental production on March 31, 2020.

       Third, the ATF responded to the Brady Center’s questions about the lack of recent

productions of the previously overlooked narrative reports. The parties had agreed that the “ATF

would produce the previously overlooked narrative reports on the same schedule on which it was

releasing those records to Congress.” ECF No. 37 at 2. The ATF reviewed the issue of

previously overlooked narrative reports and states that the ATF has not made any productions to

Congress other than what has already been produced to Brady. The ATF further states that the

process for Congressional releases goes through a separate process in the Department that the

ATF cannot control. The Disclosure Division within ATF is still working on producing the

narrative reports for inspections they have previously released. ATF reaffirms that it will release

the previously overlooked narrative reports on the same schedule it releases those records to

Congress. The parties also agree that, if no additional productions to Congress have been made

by May 15, 2020, the parties will confer on an alternative production schedule.

       For these reasons, the parties recommend that they file a further joint status report on or

before May 4, 2020 to update the Court on the status of Plaintiff’s review of the sample Vaughn

index and any supplemental productions and propose a briefing schedule for any necessary

motions practice.




                                               -2-
         Case 1:17-cv-02130-RDM Document 40 Filed 03/31/20 Page 3 of 4



Respectfully Submitted,

 /s/ Kevin T. Barnett                  .     TIMOTHY J. SHEA
 Kevin T. Barnett (D.C. Bar No. 1003410)     D.C. BAR # 437437
 Alan Pemberton (D.C. Bar No. 367108)        United States Attorney
 Nooree Lee (D.C. Bar No. 1001687)           for the District of Columbia
 Covington & Burling LLP
 One CityCenter                              DANIEL F. VAN HORN
 850 Tenth Street NW                         D.C. BAR # 924092
 Washington, DC 20001                        Chief, Civil Division
 (202) 662-5430
 kbarnett@cov.com                            /s/ Brenda González Horowitz      .

                                             BRENDA GONZÁLEZ HOROWITZ
 Jonathan E. Lowy (D.C. Bar No. 418654)      D.C. Bar # 1017243
 Joshua Scharff (D.C. Bar No. 999392)        Assistant United States Attorney
 Brady Center to Prevent Gun Violence        United States Attorney’s Office
 840 First Street NE Suite 400               555 4th Street, N.W.—Civil Division
 Washington, DC 20002                        Washington, D.C. 20530
 (202) 370-8105                              (202) 252-2512
 jscharff@bradymail.org                      Brenad.Gonzalez.Horowitz@usdoj.gov

 Attorneys for Plaintiff                     Attorneys for Defendants

Dated: March 31, 2020




                                           -3-
             Case 1:17-cv-02130-RDM Document 40 Filed 03/31/20 Page 4 of 4



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


THE BRADY CENTER TO PREVENT GUN
VIOLENCE,

                 Plaintiff

        v.
                                                              Civ. A. Nos. 17-2130 (RDM)
U.S. DEPARTMENT OF JUSTICE                                                 18-2643 (RDM)
        and

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,

                 Defendants.


                                      [PROPOSED] ORDER

        The parties shall file a joint status report on or before May 4, 2020.

        SO ORDERED.



Dated                                                 Randolph D. Moss
                                                      UNITED STATES DISTRICT JUDGE
